Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

3.	Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
4.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine (claims 1-8 and 16-20) and a manufacture (claims 9-15). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1
5.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 9 recites the abstract idea of: 
executing a comparison process of the acquired traveling information and the acquired evaluation information; and 
deciding a premium of an automobile insurance for a driver of the first vehicle, based on the comparison process.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- here, determining an insurance premium for automobile insurance coverage). 

Step 2A, Prong 2
6.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 9 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 9 also recite generic computer components (e.g. a program that causes an information processing device to execute an operation). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 9 also recites the following limitations:
acquiring traveling information, the traveling information being obtained in association with driving of a first vehicle: 
acquiring evaluation information, the evaluation information being information about evaluation of the driving of the first vehicle by an occupant of a second vehicle that travels in a periphery of the first vehicle.
	These limitations merely state that the system gathers “traveling information” and “evaluation information” that corresponds to the operation of a vehicle. These limitations amount to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 9 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 9 is directed to an abstract idea.
	
Step 2B
7.	Under the 2019 PEG step 2B analysis, the additional elements of claim 9 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a program that causes an information processing device to execute an operation), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraph 130). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been revaluated in Step 2B:
acquiring traveling information, the traveling information being obtained in association with driving of a first vehicle: 
acquiring evaluation information, the evaluation information being information about evaluation of the driving of the first vehicle by an occupant of a second vehicle that travels in a periphery of the first vehicle.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 9 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
8.	Independent claims 1 and 16 are similarly rejected under 35 U.S.C. 101 for the reasons described below:

	Claim 1 recites limitations that are substantially similar to those recited in claim 9. However, the primary difference between claims 1 and 9 is that claim 1 is drafted as an information processing device rather than as a program causing an information processing device to perform an operation. Similarly, as described above regarding claim 9, claim 1 recites generic computer components (e.g. an information processing device comprising a control unit) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 9 and 1, claim 1 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 16 recites limitations that are substantially similar to those recited in claim 9. However, the primary difference between claims 16 and 9 is that claim 16 is drafted as a vehicle rather than as a program causing an information processing device to perform an operation. Similarly, as described above regarding claim 9, claim 1 recites generic computer components (e.g. a vehicle comprising a control unit) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 9 and 16, claim 16 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
9.	Dependent claims 2-8, 10-15, and 17-20 are also rejected under 35 U.S.C. 101 for the reasons described below: 
	Claims 2, 10, and 17 simply refine the abstract idea because they recite process steps (i.e., specifying the first vehicle based on identification information received from the occupant of the second vehicle) that fall under the category of organizing human activity as described above. Additionally, merely stating that this process is performed by the control unit amounts to no more than merely applying generic computer components to implement the abstract idea on a computer. 
	Claims 3, 11, and 18 simply further refine the process of deciding the premium recited in claims 1, 9, and 19. Simply stating that this process is performed when it is determined that the traveling information matches the evaluation information, and that the acquired identification information coincides with the individual information (recited in claim 18), does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines when the process of deciding the premium occurs.  
	Claims 4 and 12 simply further define the “identification information” recited in claims 2 and 10. Simply stating that the identification information comprises information of a number plate of the first vehicle captured by a camera of the second vehicle does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of information is included in the identification information.
	Claims 5 and 13 simply refine the abstract idea because they recite a process step (i.e., specifying the first vehicle that is associated with the traveling/evaluation information in the comparison process) that fall under the category of organizing human activity as described above. Additionally, merely stating that this process is performed by the control unit amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claims 6, 14, and 19 simply state that control unit sends a notification to an insurance company regarding the decided premium, and, when the premium is accepted by the insurance company, the control unit sends a notification to the driver of the first vehicle. Such a limitation amounts to no more than merely transmitting data, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)). As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data outputting/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)). 
	Claims 7, 15, and 20 simply refine the abstract idea because they recite a process step (i.e., deciding a driving method that allows the premium to be decreased based on the premium reaching a threshold) that fall under the category of organizing human activity as described above. Additionally, merely stating that this process is performed by the control unit amounts to no more than merely applying generic computer components to implement the abstract idea on a computer.
	Claim 8 simply recites a system that comprises the information processing device of claim 1, the first vehicle, and the second vehicle. Simply reciting a system that comprises the components of claim 1 that are used to perform the method for determining an insurance premium for a driver of a vehicle does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the system in which the information processing device operates.
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B).


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 5, 6, 9, 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492) in view of Kyne (U.S. Patent No. 10726493).

Claim 1
	Regarding Claim 1, Inghelbrecht teaches:
An information processing device comprising a control unit (See at least Paragraphs 74 and 75: Describes a system for allowing anyone to flag good or bad driving incidents by fellow motorists. The system comprises a server [i.e., an information processing device]. The server comprises a processor [i.e., a control unit] configured to provide information processing capabilities in the server [See Paragraph 92]) configured to acquire traveling information (See at least Paragraphs 43 and 44: The server acquires "additional data" comprising location data corresponding to a subject vehicle [i.e., traveling data]) and evaluation information (See at least Paragraph 35: The server also receives a verified driving incident report [i.e., evaluation information] that memorializes a driving incident involving a subject vehicle. The verified driving incident report may have been created or initiated by a reporting user), and
to [[decide a premium]] of an automobile insurance for a driver of a first vehicle, based on a comparison process of the acquired traveling information and the acquired evaluation information (See at least Paragraphs 43 and 44: The received location data [i.e. the traveling information] is then compared to location data included within the verified driving incident report [i.e., the evaluation information]. If the data matches, a notification may be sent to an insurance company [See Paragraphs 46 and 47]. Examiner's Note: Inghelbrecht does not explicitly state that a premium for auto insurance is generated by the server. Rather, the server transmits a notification comprising the authenticated driving incident report to the insurance company for underwriting [See Paragraphs 73 and the Abstract]. However, this concept is taught by Kyne as described below),
the traveling information being obtained in association with driving of the first vehicle (See at least Paragraphs 43 and 44: The received location data corresponds to the location in which the subject vehicle is or has been driven. Other sources of vehicle operation data may be used in the comparison [Paragraph 44]),
the evaluation information being information about evaluation of the driving of the first vehicle by an occupant of a second vehicle that travels in a periphery of the first vehicle (See at least Paragraph 35: The verified driving incident report comprises various information such as one or more of a vehicle identifier associated with the subject vehicle, a reporting identifier associated with the reporting user, a date, a time, a driving incident type, a driving incident description, and a location of the driving incident. The verified driving incident report may have been created or initiated by a reporting user. The report may be received from an onboard computing platform included in the vehicle of the reporting user [i.e., the reporting user may submit the report while driving near the subject vehicle, also see Paragraph 10]).

	Regarding Claim 1, Inghelbrecht does not explicitly teach, but Kyne, however, does teach:
An information processing device comprising a control unit configured to… decide a premium of an automobile insurance for a driver of a first vehicle (See at least Col. 9, Line 50 - Col. 10, Line 16: Describes a system for determining insurance premiums via a monitoring device [i.e., an information processing device] of a vehicle. Data received by the monitoring device may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium for transmission to a computing device [i.e., a server residing with an insurer, see Col. 10, Lines 17-35]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Inghelbrecht (i.e., simply transmitting a notification to an insurance company comprising data that could be used to underwrite an insurance policy, so that the insurance company can determine a premium) with the teachings of Kyne (i.e., calculating the insurance premium at the information processing device before sending the determined premium to the insurance company) in order to increase privacy and limit data requirements for data transfer (Kyne: See Col. 14, Lines 2-8).

Claim 2
	Regarding Claim 2, Inghelbrecht teaches:
wherein the control unit acquires identification information about the first vehicle by specification of the first vehicle by the occupant of the second vehicle (See at least Paragraph 25: The driving incident report created and received from the reporting user comprises a vehicle identifier associated with the subject vehicle [i.e., identification information about the first vehicle]), and
specifies the first vehicle based on the acquired identification information in the comparison process (See at least Paragraphs 30 and 31: A received identification of the subject vehicle may be compared to an identifier of the subject vehicle provided in the driving incident report [i.e., the subject vehicle is specified by the driving incident report]).

Claim 5
	Regarding Claim 5, Inghelbrecht teaches:
wherein the control unit specifies the first vehicle that is associated with the traveling information matching the evaluation information, in the comparison process (See at least Paragraphs 30 and 31: A received identification of the subject vehicle may be compared to an identifier of the subject vehicle provided in the driving incident report. [i.e., the subject vehicle is specified by the driving incident report]).

Claim 6
	Regarding Claim 6, Inghelbrecht does not explicitly teach, but Kyne, however, does teach:
wherein the control unit gives notice of the decided premium to an insurance company that provides the automobile insurance (See at least Col. 9, Line 50 - Col. 10, Line 16: Data received by the monitoring device [i.e. the information processing device] may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium for transmission to a computing device [i.e., a server residing with an insurer, Col. 10, Lines 17-35] [Also see Col. 14, Lines 2-8: the monitoring device may calculate a risk factor, which may then be provided in any of various forms, such as a potential insurance premium change, to the insurance company]), and
when the control unit determines that the insurance company has accepted the premium, the control unit gives notice of the premium to the driver of the first vehicle (See at least Col. 16, Line 63 - Col. 17, Line 3: The adjustment or change related to the insurance premium may be output or communicated to the driver of the vehicle via the monitoring device. The insurer may make the decision to offer the coverage at a particular price [i.e., the insurer makes a determination regarding whether the risk value or potential change in insurance premium should be implemented; See Col. 13, Lines 56-61]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Inghelbrecht (i.e., simply transmitting a notification to an insurance company comprising data that could be used to underwrite an insurance policy, so that the insurance company can determine a premium) with the teachings of Kyne (i.e., calculating the insurance premium at the information processing device before sending the determined premium to the insurance company) in order to increase privacy and limit data requirements for data transfer (Kyne: See Col. 14, Lines 2-8).

Claim 9
	Regarding Claim 9, Inghelbrecht teaches:
A program that causes an information processing device to execute an operation including (See at least Paragraph 75: Describes a system for allowing anyone to flag good or bad driving incidents by fellow motorists. The system comprises a plurality of program modules [i.e., a program] that are executed by a server [i.e., an information processing device]):
acquiring traveling information, the traveling information being obtained in association with driving of a first vehicle (See at least Paragraphs 43 and 44: The server acquires "additional data" comprising location data corresponding to a subject vehicle [i.e., traveling data]);
acquiring evaluation information, the evaluation information being information about evaluation of the driving of the first vehicle by an occupant of a second vehicle that travels in a periphery of the first vehicle (See at least Paragraph 35: The server also receives a verified driving incident report [i.e., evaluation information] that memorializes a driving incident involving a subject vehicle. The report may be received from an onboard computing platform included in the vehicle of the reporting user [i.e., the reporting user may submit the report while driving near the subject vehicle, Also see Paragraph 10]);
executing a comparison process of the acquired traveling information and the acquired evaluation information (See at least Paragraphs 43 and 44: The received location data [i.e. the traveling information] is then compared to location data included within the verified driving incident report [i.e., the evaluation information]); and
[[deciding a premium of an automobile insurance]] for a driver of the first vehicle, based on the comparison process (See at least Paragraphs 43 and 44: If the data matches, a notification comprising the report may be sent to an insurance company [See Paragraphs 46 and 47]. Examiner's Note: Inghelbrecht does not explicitly state that a premium for auto insurance is generated by the server. Rather, the server transmits a notification comprising the authenticated driving incident report to the insurance company for underwriting [See Paragraphs 73 and the Abstract]. However, this limitation is taught by Kyne as described below).

	Regarding Claim 9, Inghelbrecht does not explicitly teach, but Kyne, however, does teach:
A program that causes an information processing device to execute an operation including… deciding a premium of an automobile insurance for a driver of the first vehicle (See at least Col. 9, Line 50 - Col. 10, Line 16: Describes a system for determining insurance premiums via a monitoring device [i.e., an information processing device] of a vehicle. Data received by the monitoring device may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium for transmission to a computing device [i.e., a server residing with an insurer, see Col. 10, Lines 17-35]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Inghelbrecht (i.e., simply transmitting a notification to an insurance company comprising data that could be used to underwrite an insurance policy, so that the insurance company can determine a premium) with the teachings of Kyne (i.e., calculating the insurance premium at the information processing device before sending the determined premium to the insurance company) in order to increase privacy and limit data requirements for data transfer (Kyne: See Col. 14, Lines 2-8).

Claim 10
	Regarding Claim 10, This claim is rejected under a similar rational as described above regarding claim 2.

Claim 13
	Regarding Claim 13, This claim is rejected under a similar rational as described above regarding claim 5.

Claim 14
	Regarding Claim 14, Inghelbrecht does not explicitly teach, but Kyne, however, does teach:
giving notice of the decided premium to an insurance company that provides the automobile insurance (See at least Col. 9, Line 50 - Col. 10, Line 16: Data received by the monitoring device [i.e. the information processing device] may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium for transmission to a computing device [i.e., a server residing with an insurer, Col. 10, Lines 17-35] [Also see Col. 14, Lines 2-8: the monitoring device may calculate a risk factor, which may then be provided in any of various forms, such as a potential insurance premium change, to the insurance company]);
determining whether the insurance company has accepted the premium (See at least Col. 13, Lines 56-61: The insurer may make the decision to offer the coverage at a particular price [i.e., the insurer makes a determination regarding whether the risk value or potential change in insurance premium should be implemented]); and
giving notice of the premium to the driver of the first vehicle, when it is determined that the insurance company has accepted the premium (See at least Col. 16, Line 63 - Col. 17, Line 3: The adjustment or change related to the insurance premium may be output or communicated to the driver of the vehicle via the monitoring device).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the teachings of Inghelbrecht (i.e., simply transmitting a notification to an insurance company comprising data that could be used to underwrite an insurance policy, so that the insurance company can determine a premium) with the teachings of Kyne (i.e., calculating the insurance premium at the information processing device before sending the determined premium to the insurance company) in order to increase privacy and limit data requirements for data transfer (Kyne: See Col. 14, Lines 2-8).


12.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492) in view of Kyne (U.S. Patent No. 10726493), and in further view of Duncan (U.S. Pre-Grant Publication No. 20170132710).

Claim 4
	Regarding Claim 4, the combination of Inghelbrecht and Kyne does not explicitly teach, but Duncan, however, does teach:
wherein the identification information includes number information of a number plate of the first vehicle, the number information being specified from a traveling image that is taken by an outside-vehicle camera of the second vehicle (See at least Paragraph 39: Describes a system for determining a property of an insurance policy includes receiving sensor data from a portable electronic device regarding a driving event involving a first vehicle. The system comprises a receiving component that is configured to receive driving data in real-time. The driving data may include video comprising license plate data that illustrates a vehicle passing through an intersection during a red light [See Paragraph 43]. The receiving component may receive the driving data from a portable electronic device [i.e., a dash camera or rearview camera of a vehicle of a second user recording the event; See Paragraph 35].
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Inghelbrecht, Kyne, and Duncan in order to provide evidence that a vehicle or driver was at a specific location or involved in a specific driving event (Duncan: Paragraph 43). Providing video evidence increases the confidence that the identified vehicle was actually involved in the event.

Claim 12
	Regarding Claim 12, This claim is rejected under a similar rational as described above regarding claim 4.

	
13.	Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492) in view of Kyne (U.S. Patent No. 10726493), and in further view of Young (U.S. Patent No. 10679297).
	
Claim 7
	Regarding Claim 7, the combination of Inghelbrecht and Kyne does not explicitly teach, but Young, however, does teach:
when the control unit determines that the premium has reached a threshold value, the control unit decides a driving method that allows the premium to be decreased, and gives notice of the driving method to the driver of the first vehicle (See at least Col. 11, Lines 20-61: Describes a process for determining an insurance premium for a driver and providing recommended actions to reduce the premium. At step 130, the computing system may determine if monitored values corresponding to the operation of the vehicle corresponds to the expected values according to the policy. At step 132, a premium for an insurance policy is modified if the data is not within the expected value. At step 136, if the premium is adjusted based on the monitored data exceeding the expected values [i.e., the calculated premium would exceed a threshold defined by the current price of the premium], the computing system may send recommended actions for the applicant to consider to reduce the rate).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Inghelbrecht, Kyne, and Young in order to allow a driver to decrease the price of an insurance premium by modifying their driving behavior. This reduces the risk of the user being involved in an accident by providing a monetary incentive for the driver to practice safe driving habits.

Claim 15
	Regarding Claim 15, the combination of Inghelbrecht and Kyne does not explicitly teach, but Young, however, does teach:
determining whether the premium has reached a threshold value (See at least Col. 11, Lines 20-61: Describes a process for determining an insurance premium for a driver and providing recommended actions to reduce the premium. At step 130, the computing system may determine if monitored values corresponding to the operation of the vehicle corresponds to the expected values according to the policy. At step 132, a premium for an insurance policy is modified if the data is not within the expected value [i.e., the computing system determines if the driving behavior of the driver would cause the premium to exceed a threshold value defined as the current premium of the policy); 
deciding a driving method that allows the premium to be decreased, when it isTSN201909568US00TFN190878-US 37determined that the premium has reached the threshold value; and giving notice of the decided driving method to the driver of the first vehicle (See at least Col. 11, Lines 20-61: At step 136, if the premium is adjusted based on the monitored data exceeding the expected values [i.e., the calculated premium would exceed a threshold defined by the current price of the premium], the computing system may send recommended actions for the applicant to consider to reduce the rate).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Inghelbrecht, Kyne, and Young in order to allow a driver to decrease the price of an insurance premium by modifying their driving behavior. This reduces the risk of the user being involved in an accident by providing a monetary incentive for the driver to practice safe driving habits.


14.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492) in view of Kyne (U.S. Patent No. 10726493), and in further view of Narihira (U.S. Pre-Grant Publication No. 20200234571).

Claim 8
	Regarding Claim 8, the combination of Inghelbrecht and Kyne does not explicitly teach, but Narihira, however, does teach:
An information processing system comprising: the information processing device according to claim 1 (See at least Paragraphs 85-89 and Figure 1: Describes a system comprising an "information management apparatus" [i.e., an information processing device] configured to receive information from a plurality of vehicles. The system enables the acquisition and accumulation of driving evaluation data of another car from a vehicle and evaluate driving of a driver of each vehicle. Examiner’s Note: Inghelbrecht teaches the information processing device, as described above. However, Inghelbrecht does not explicitly teach that the information processing device is included in a system comprising a first and a second vehicle, as is described by Narihira); 
the first vehicle that provides the traveling information to the information processing device (See at least Paragraph 86-92: The system comprises a first vehicle [e.g., Car A; Figure 1, 11] that that sends various information [For example, car information, driving information, and location information; i.e., traveling information] to an information management apparatus [i.e., an information processing device]); and 
the second vehicle that provides the evaluation information to the information processing device (See at least Paragraphs 86-89 and 101: The system also comprises a second vehicle [e.g., Car B] that can confirm and evaluate driving conditions of surrounding cars and transmit driving evaluation information [i.e., evaluation information] of other cars to the information management apparatus).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Inghelbrecht, Kyne, and Narihira in order to make it possible to evaluate driving of an automobile driver by a driver of another automobile around the automobile, accumulate evaluation data, and perform data analysis based on the accumulated data, information providing processing and insurance premium calculation based on the analysis result (Narihira: Paragraph 15).
	

15.	Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kyne (U.S. Patent No. 10726493) in view of Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492).

Claim 16
	Regarding Claim 16, Kyne teaches:
A vehicle comprising a control unit configured to acquire traveling information… (See at least Col. 5, Lines 5-19: Describes a vehicle comprising a monitoring device [i.e. a control unit]. The monitoring device may receive sensor information [i.e., traveling information, See Col. 7, Lines 11-32] provided from the sensors of the vehicle), and
to decide a premium of an automobile insurance for a driver of the vehicle, [[based on a comparison process of the acquired traveling information and the acquired evaluation information]] (See at least Col. 9, Line 50 - Col. 10, Line 16: Data received by the monitoring device may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium. Examiner’s Note: As described above, Kyne teaches a process for determining, by a monitoring device of a vehicle, an automobile insurance premium. However, Kyne does not teach that the automobile insurance premium is determined based on a comparison process between traveling information and evaluation information. However, this limitation is taught by Inghelbrecht as described below),
the traveling information being obtained in association with driving of the vehicle (See at least Col. 8, Lines 31-51: The sensor information comprises information regarding the operation of the vehicle [e.g., information related to the speed and location of the vehicle]).

	Regarding Claim 16, Kyne does not explicitly teach, but Inghelbrecht, however, does teach:
A [[vehicle]] comprising a control unit configured to acquire… evaluation information (See at least Paragraphs 74 and 75: Describes a system for allowing anyone to flag good or bad driving incidents by fellow motorists. The system comprises a server including a processor [i.e., a control unit] configured to provide information processing capabilities in the server [See Paragraph 92]. The server receives a verified driving incident report [i.e., evaluation information, See Paragraph 35] that memorializes a driving incident involving a subject vehicle. The verified driving incident report may have been created or initiated by a reporting user), and to decide a premium of an automobile insurance for a driver of the vehicle, based on a comparison process of the acquired traveling information and the acquired evaluation information (See at least Paragraphs 43 and 44: Received location data [i.e. the traveling information] is then compared to location data included within the verified driving incident report [i.e., the evaluation information]. If the data matches, a notification may be sent to an insurance company for underwriting an insurance policy [See Paragraphs 46 and 47]),
the evaluation information being information about evaluation of the driving of the vehicle by an occupant of another vehicle that travels in a periphery of the vehicle (See at least Paragraph 35: The verified driving incident report comprises various information such as one or more of a vehicle identifier associated with the subject vehicle, a reporting identifier associated with the reporting user, a date, a time, a driving incident type, a driving incident description, and a location of the driving incident. The verified driving incident report may have been created or initiated by a reporting user. The report may be received from an onboard computing platform included in the vehicle of the reporting user [i.e., the reporting user may submit the report while driving near the subject vehicle; Also see Paragraph 10]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kyne and Inghelbrecht in order to increase the accuracy of risk assessments within the automobile insurance industry by leveraging data collected from the first or immediate observers of driving behavior (Inghelbrecht: Paragraphs 8-11).
	
Claim 17
	Regarding Claim 17, Kyne does not explicitly teach, but Inghelbrecht, however, does teach:
wherein the control unit acquires identification information about the vehicle by specification of the vehicle by the occupant of the other vehicle (See at least Paragraph 25: The driving incident report created and received from the reporting user comprises a vehicle identifier associated with the subject vehicle [i.e., identification information about the first vehicle]), and
determines whether the acquired identification information coincides with individual information about the vehicle in the comparison process (See at least Paragraphs 30 and 31: A received identification of the subject vehicle may be compared to an identifier of the subject vehicle provided in the driving incident report in order to verify the accuracy of the vehicle identifier included in the driving incident report).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kyne and Inghelbrecht in order to ensure that the correct vehicle has been identified within the driving incident report [Inghelbrecht: Paragraphs 30 and 31]. This allows the driving incident report to be verified and, as a result, the insurer may have increased confidence when using the data included in the report to underwrite an insurance policy.

Claim 18
	Regarding Claim 18, Kyne does not explicitly teach, but Inghelbrecht, however, does teach:
wherein the control unit decides the premium when the control unit determines that the acquired identification information coincides with the individual information about the vehicle and that the traveling information about the vehicle matches the evaluation information in the comparison process (See at least Paragraphs 43, 44, and 47: A notification may be sent to an insurance company if it is determined that the location information [i.e., the traveling information] matches the information provided in the verified driving incident report [i.e., the evaluation information]. Before the notification is sent to the insurance company, the server may verify a received driving incident report by comparing a received identification of the subject vehicle to an identifier of the subject vehicle provided in the driving incident report [See at least Paragraphs 30 and 31]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Kyne and Inghelbrecht in order to increase the accuracy of risk assessments within the automobile insurance industry by leveraging data collected from the first or immediate observers of driving behavior (Inghelbrecht: Paragraphs 8-11).

Claim 19
	Regarding Claim 6, Kyne teaches:
wherein the control unit gives notice of the decided premium to an insurance company that provides the automobile insurance (See at least Col. 9, Line 50 - Col. 10, Line 16: Data received by the monitoring device [i.e. the information processing device] may be processed [e.g., via a processor of the monitoring device] to provide a potential change in the driver's insurance premium for transmission to a computing device [i.e., a server residing with an insurer, Col. 10, Lines 17-35] [Also see Col. 14, Lines 2-8: the monitoring device may calculate a risk factor, which may then be provided in any of various forms, such as a potential insurance premium change, to the insurance company]), and
when the control unit determines that the insurance company has accepted the premium, the control unit gives notice of the premium to the driver of the vehicle (See at least Col. 16, Line 63 - Col. 17, Line 3: The adjustment or change related to the insurance premium may be output or communicated to the driver of the vehicle via the monitoring device. The insurer may make the decision to offer the coverage at a particular price [i.e., the insurer makes a determination regarding whether the risk value or potential change in insurance premium should be implemented; See Col. 13, Lines 56-61]).


16.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kyne (U.S. Patent No. 10726493) in view of Inghelbrecht (U.S. Pre-Grant Publication No. 20110320492), and in further view of Young (U.S. Patent No. 10679297).

Claim 20
	Regarding Claim 20, the combination of Inghelbrecht and Kyne does not explicitly teach, but Young, however, does teach:
wherein when the control unit determines that the premium has reached a threshold value, the control unit decides a driving method that allows the premium to be decreased, and gives notice of the driving method to the driver of the vehicle (See at least Col. 11, Lines 20-61: Describes a process for determining an insurance premium for a driver and providing recommended actions to reduce the premium. At step 130, the computing system may determine if monitored values corresponding to the operation of the vehicle corresponds to the expected values according to the policy. At step 132, a premium for an insurance policy is modified if the data is not within the expected value. At step 136, if the premium is adjusted based on the monitored data exceeding the expected values [i.e., the calculated premium would exceed a threshold defined by the current price of the premium], the computing system may send recommended actions for the applicant to consider to reduce the rate).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Inghelbrecht, Kyne, and Young in order to allow a driver to decrease the price of an insurance premium by modifying their driving behavior. This reduces the risk of the user being involved in an accident by providing a monetary incentive for the driver to practice safe driving habits.


Citation of Pertinent Prior Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fields (U.S. Patent No. 11107365): Describes methods and systems regarding vehicular driver evaluation. Various aspects may include monitoring a vehicle operating environment in which a vehicle is operating. A target vehicle operating within the vehicle operating environment may be identified based upon sensor data from one or more sensors associated with the vehicle.
Loo (U.S. Patent No. 10692149): a system for providing an event-based insurance model in which insurance rates are adjusted based on events occurring during a drive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                                                                                                                                                                                                        
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696